 

 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)

UNITED STATES DISTRICT COL RT NUV 08 2018

 

 
  

SOUTHERN DISTRICT OF CALIFORNIA ll
cases osolstmc'i got‘)§CT)HNm
United States of America JUI)GMENT Il§$UUTBj/Ilw ` ';__L_QEPUTY

 

V_ (For Offenses Committei‘@mfte?'NW€

Salvador Sandoval-Cendejas Case Number: 3:18`mj“22633'RAM

Jamal S. Muhammad

Defer:dan! ’s Attomey
REGISTRATION N(_}. 80674298

THE DEFENDANT: .
|XI pleaded guilty to count(s) l of Complaint
l:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number¢s[
8: 1325(3.)(2) ILLEGAL ENTRY (Misdemeanor) l

|:| The defendant has been found not guilty on count(s)
U Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED IX| Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

l:| Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDER_ED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, cr mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances

Wednesday, November 7, 2018
Date of Imposition of Sentence

%MW

HUNO“RABL'E Ro'BERT N. BLocK
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-22633-RAM

 

 

